Opinion by
Quinan, J.
§ 1047. Indorser; before delivery; liability. One who indorses a note before its delivery to the payee thereof, himself not being the payee, is liable thereon as an original promisor or surety, and not as an indorser merely. [Carr v. Rowland, 14 Tex. 275; Cook v. Southwick, 9 Tex. 615.] Such party is not released from liability by failure of the holder of the note to institute suit within the time required by the statute in the case of indorsers, etc.
§ 1048. Receipt; parol evidence admissible to explain, etc. Receipts are informal and non-despositive writings, aud may be modified, explained or impugned by parol. [Whart. on Ev. 1064.]
Affirmed.